Citation Nr: 0316684	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-06 463 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability to 
the left knee resulting from VA treatment in 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



REMAND

In October 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  This United States Army veteran is seeking 
service connection for PTSD.  Prepare a letter 
asking the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to provide 
any available information which might 
corroborate the veteran's alleged in-service 
stressors.  Provide the USASCRUR with a 
description of this alleged stressor 
identified by the veteran: being subject to 
several "Red Alerts" while serving on active 
duty in Germany (primarily with 287th MPCo and 
at 127 Hq Berlin) between December 1971 and 
June 1973.  Provide USASCRUR with copies of 
the veteran's DD-214 and personnel records 
that are tabbed in the claims folder.
2.  The record indicates that the veteran has 
been treated for PTSD by Claudia M. Triche, 
Licensed Social Worker, at Counseling Services 
Incorporated, 1968 Williams, Natchitoches, LA 
71457, at least for several years.  Make 
arrangements to obtain complete clinical 
records showing any such treatment between 
September 1999 and the present.
3.  Obtain the veteran's medical records from 
the VA Medical Center in Alexandria, 
Louisiana, reflecting (a) a left knee surgery 
performed on December 15, 1996, and (b) any 
treatment for PTSD and a left knee disability 
furnished between July 2000 and the present.  
Request hospital summaries, if any, and 
complete clinical/outpatient treatment 
records.
4.  Obtain the veteran's medical records from 
the "Vet Center" in Shreveport, Louisiana, 
for any treatment for PTSD between September 
1999 and the present.  Request complete 
clinical/outpatient treatment records.
5.  Contact the VA General Counsel 
Office and ask for copies of 
available documents pertaining to a 
claim filed by the veteran 
approximately a year ago before the 
U. S. District Court, Western 
District of Louisiana, Alexandria 
Division, against the U.S. 
Government, Case No. 1:01CV0171.

6.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





